         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 1 of 44



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION

JANE DOE                                          Case No.:

and
                                                  CLASS ACTION COMPLAINT
JOHN DOE,
                                                  DEMAND FOR JURY TRIAL
on behalf of themselves and all others
similarly situated,

               Plaintiffs,
vs.

US FERTILITY, LLC,

a Maryland limited liability company,

               Defendant.


       Plaintiffs Jane Doe and John Doe (“Plaintiffs”), individually and on behalf of all others

similarly situated, bring this Class Action Complaint against US Fertility, LLC (collectively, “US

Fertility” or “Defendant”), and allege, upon personal knowledge as to their own actions and their

counsels’ investigations, and upon information and belief as to all other matters, as follows:

                                     I. INTRODUCTION

       1.      Plaintiffs bring this class action against Defendant for its failure to properly secure

and safeguard personal identifiable information and protected health information that Defendant

acquired from or created for its patients. Defendant required this information from its patients or

created this information for its patients as a condition or result of medical treatment, including

without limitation, names, addresses, dates of birth, MPI (patient identification) numbers, Social

Security numbers, driver’s license / state ID numbers, passport numbers, credit/debit card

information, and financial account information (collectively, “personal identifiable information”

or “PII”) as well as medical treatment/diagnosis information, medical record information, and

                                                 1
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 2 of 44



health insurance/claims information (collectively, “protected health information” or “PHI”).

Plaintiffs also allege Defendant failed to provide timely, accurate, and adequate notice to Plaintiffs

and similarly situated current and former patients (collectively, “Class Members”) that their PII

and PHI had been lost and precisely what types of information was unencrypted and in the

possession of unknown third parties.

       2.      According to its website, Defendant is the largest network of fertility centers in the

United States. Defendant provides information technology platforms and services to infertility

clinics in numerous States, including Alabama, California, Florida, Georgia, Idaho, Illinois,

Maryland, Missouri, Nevada, New York, North Carolina, Pennsylvania, Utah, Virginia, and

Washington. In order to obtain medical treatment, Plaintiffs and other patients of Defendant

entrust and provide to Defendant an extensive amount of PII. Defendant also creates PII and PHI

for its patients.   Defendant retains this information on computer hardware—even after the

treatment relationship ends. Defendant asserts that it understands the importance of protecting

information.

       3.      On or before September 20, 2020, Defendant determined that an unauthorized actor

acquired a limited number of files during a period of unauthorized access, which occurred between

August 12, 2020 and September 14, 2020 (the “Data Breach”).

       4.      On or before November 13, 2020, Defendant learned that the files accessed and

acquired during the Data Breach contained the PII of Defendant’s current and former patients,

including Plaintiffs and Class Members. Defendant subsequently confirmed that these files also

included PHI of Defendant’s current and former patients, including Plaintiffs and Class Members.

       5.      In a “Notice of Data Incident,” dated January 8, 2021, Defendant advised that it

was informing its current and former patients of the Data Breach.


                                                  2
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 3 of 44



        6.      By obtaining, collecting, using, and deriving a benefit from Plaintiffs’ and Class

Members’ PII and PHI, Defendant assumed legal and equitable duties to those individuals.

Defendant admits that the unencrypted PII and PHI exposed to “unauthorized activity” included

names, addresses, dates of birth, MPI numbers, Social Security numbers, driver’s license / state

ID numbers, passport numbers, medical treatment/diagnosis information, medical record

information, health insurance/claims information, credit/debit card information, and financial

account information.

        7.      The exposed PII and PHI of Defendant’s current and former patients can be sold on

the dark web. Hackers can access and then offer for sale the unencrypted, unredacted PII to

criminals. Defendant’s current and former patients face a lifetime risk of identity theft, which is

heightened here by the loss of Social Security numbers, driver’s license / state ID numbers, and

passport numbers.

        8.      This PII and PHI was compromised due to Defendant’s negligent and/or careless

acts and omissions and the failure to protect PII and PHI of Defendant’s current and former

patients. In addition to Defendant’s failure to prevent the Data Breach, after discovering the

breach, Defendant waited several months to report it to the states’ Attorneys General and affected

individuals.

        9.      As a result of this delayed response, Plaintiffs and Class Members had no idea their

PII and PHI had been compromised, and that they were, and continue to be, at significant risk of

identity theft and various other forms of personal, social, and financial harm. The risk will remain

for their respective lifetimes.

        10.     Plaintiffs bring this action on behalf of all persons whose PII and/or PHI was

compromised as a result of Defendant’s failure to: (i) adequately protect the PII and PHI of


                                                 3
          Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 4 of 44



Defendant’s current and former patients; (ii) warn Defendant’s current and former patients of

Defendant’s inadequate information security practices; and (iii) effectively secure hardware

containing protected PII and PHI using reasonable and effective security procedures free of

vulnerabilities and incidents. Defendant’s conduct amounts to negligence and violates federal and

state statutes.

        11.       Plaintiffs and Class Members have suffered injury as a result of Defendant’s

conduct. These injuries include: (i) lost or diminished value of PII and PHI; (ii) out-of-pocket

expenses associated with the prevention, detection, and recovery from identity theft, tax fraud,

and/or unauthorized use of their PII and PHI; (iii) lost opportunity costs associated with attempting

to mitigate the actual consequences of the Data Breach, including but not limited to lost time, and

significantly (iv) the continued and certainly an increased risk to their PII and PHI, which: (a)

remains unencrypted and available for unauthorized third parties to access and abuse; and (b) may

remain backed up in Defendant’s possession and is subject to further unauthorized disclosures so

long as Defendant fails to undertake appropriate and adequate measures to protect the PII and PHI.

        12.       Defendant disregarded the rights of Plaintiffs and Class Members by intentionally,

willfully, recklessly, or negligently failing to take and implement adequate and reasonable

measures to ensure that Defendant’s current and former patients’ PII and PHI was safeguarded,

failing to take available steps to prevent an unauthorized disclosure of data, and failing to follow

applicable, required and appropriate protocols, policies and procedures regarding the encryption

of data, even for internal use. As the result, the PII and PHI of Plaintiffs and Class Members was

compromised through disclosure to an unknown and unauthorized third party. Plaintiffs and Class

Members have a continuing interest in ensuring that their information is and remains safe, and they

should be entitled to injunctive and other equitable relief.


                                                  4
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 5 of 44



                                          II. PARTIES

       13.     Plaintiff Jane Doe is a Citizen of Florida residing in Hillsborough County, Florida.

Ms. Doe received Defendant’s Notice of Data Incident, dated January 8, 2021, on or about that

date. Because of the nature of the medical services provided to Plaintiff, she is filing this complaint

under Jane Doe.

       14.     Plaintiff John Doe is a Citizen of Pennsylvania residing in Montgomery County,

Pennsylvania. Mr. Doe received Defendant’s Notice of Data Incident, dated January 8, 2021, on

or about that date. Because of the nature of the medical services provided to Plaintiff, he is filing

this complaint under John Doe.

       15.     Defendant US Fertility, LLC. is a corporation organized under the laws of

Delaware, headquartered at 9600 Blackwell Road, Suite 500, Rockville, MD, with its principal

place of business in Rockville, MD.

       16.     The true names and capacities of persons or entities, whether individual, corporate,

associate, or otherwise, who may be responsible for some of the claims alleged herein are currently

unknown to Plaintiffs. Plaintiffs will seek leave of court to amend this complaint to reflect the

true names and capacities of such other responsible parties when their identities become known.

       17.     All of Plaintiffs’ claims stated herein are asserted against Defendant and any of

their owners, predecessors, successors, subsidiaries, agents and/or assigns.

                             III. JURISDICTION AND VENUE

       18.     This Court has subject matter and diversity jurisdiction over this action under 28

U.S.C. § 1332(d) because this is a class action wherein the amount of controversy exceeds the sum

or value of $5 million, exclusive of interest and costs, there are more than 100 members in the




                                                  5
           Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 6 of 44



proposed class, and at least one other Class Member (including named Plaintiff Jane Doe, a Citizen

of Florida) is a citizen of a state different from Defendant to establish minimal diversity.

          19.     The District of Maryland has personal jurisdiction over Defendant named in this

action because Defendant is headquartered in this District and Defendant conducts substantial

business in Maryland and this District.

          20.     Venue is proper in this District under 28 U.S.C. §1391(b) because Defendant is

headquartered in this District and a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred in this District.

                                   IV. FACTUAL ALLEGATIONS

          Background

          21.     Defendant is the largest network of fertility centers in the United States and

provides information technology platforms and services to infertility clinics throughout the United

States.

          22.     Plaintiffs and Class Members treated by Defendant were required to provide some

of    their       most        sensitive      and     confidential      information,     including      names,

addresses,      dates    of    birth,     Social   Security   numbers,     driver’s   license   /   state   ID

numbers, passport numbers, health insurance information, credit/debit card information, and

financial account information and other personal identifiable information. This information is

static, does not change, and can be used to commit myriad financial crimes.

          23.     In providing treatment to Plaintiffs and Class Members, Defendant created

additional sensitive personal information about Plaintiffs and Class Members, including MPI

numbers,        medical       treatment/diagnosis       information,      medical     record    information,

and health claims information.


                                                         6
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 7 of 44



       24.     Plaintiffs and Class Members, as current and former patients, relied on Defendant

to keep their PII and PHI confidential and securely maintained, to use this information for business

purposes only, and to make only authorized disclosures of this information. Defendant’s current

and former patients demand security to safeguard their PII and PHI.

       25.     Defendant had a duty to adopt reasonable measures to protect Plaintiffs’ and Class

Members’ PII and PHI from involuntary disclosure to third parties.

       The Data Breach

       26.     Beginning on or about January 8, 2021, Defendant sent its current and former

patients a Notice of Data Incident.1 Defendant informed the recipients of the notice that:

               We are writing to make you aware of a recent incident that may
               affect the privacy of some of your protected health information.

               What Happened? On September 14, 2020, USF experienced an IT
               security event (the “Incident”) that involved the inaccessibility of
               certain computer systems on our network as a result of a malware
               infection. We responded to the Incident immediately and retained
               third-party computer forensic specialists to assist in our
               investigation. Through our immediate investigation and response,
               we determined that data on a number of servers and workstations
               connected to our domain had been encrypted by ransomware. We
               proactively removed a number of systems from our network upon
               discovering the Incident. With the assistance of our third-party
               computer forensic specialists, we remediated the malware
               identified, ensured the security of our environment, and reconnected
               systems on September 20, 2020. We also notified federal law
               enforcement authorities of the Incident and continue to cooperate
               with their investigation. The forensic investigation is now concluded
               and confirmed that the unauthorized actor acquired a limited number
               of files during the period of unauthorized access, which occurred
               between August 12, 2020 and September 14, 2020, when the
               ransomware was executed.

               What Information Was Involved? We have been working
               diligently with a specialized team of third-party data auditors to
               perform a comprehensive review of all information contained in the
1
  Ex. 1 (available at https://ago.vermont.gov/wp-content/uploads/2021/01/2021-01-08-US-
Fertility-LLC-Notice-of-Data-Breach-to-Consumers.pdf) (last visited Jan. 28, 2021).
                                            7
            Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 8 of 44



                  files accessed without authorization as a result of the Incident. The
                  purpose of this review was to accurately identify any individuals
                  whose personal information may have been present within the
                  impacted files and therefore accessible to the unauthorized actor.
                  We recently received the results of this review and determined on
                  December 4, 2020 that the following information relating to you was
                  included in the impacted files when they were accessed without
                  authorization: name and <<Breached Elements>>. The impacted
                  files may have also contained your date of birth. Please note,
                  however, that we have no evidence of actual misuse of your
                  information as a result of the Incident.2

          27.     On or about January 8, 2021, Defendant sent data breach notifications to various

state Attorneys General, including Vermont’s Attorney General TJ Donovan, signed by Carrie

Roll, Defendant’s General Counsel.3

          28.     Defendant admitted in the Notice of Data Incident and the letters to the Attorneys

General that unauthorized third persons accessed files that contained sensitive information about

current and former patients of Defendant, including names, addresses, dates of birth, MPI (patient

identification) numbers, and/or Social Security numbers.

          29.     In response to the Data Breach, Defendant claims that it

                  has taken the following actions to mitigate any risk of compromise
                  to your information and to better prevent a similar event from
                  recurring: (1) fortified the security of our firewall; (2) utilized the
                  forensic specialists engaged to monitor network activity and
                  remediate any suspicious activity; (3) provided notification to
                  potentially impacted individuals as quickly as possible. We are also
                  adapting our existing employee training protocols relating to data
                  protection and security, including training targeted at recognizing
                  phishing emails. We believe these steps will be effective in
                  mitigating any potential harm to you. As always, we encourage you
                  to review your account statements, explanations of benefits, and
                  credit reports carefully for unexpected activity and to report any
                  questionable activity to the associated institutions immediately.
                  immediately launched an investigation, we engaged an independent
                  computer forensics firm to determine what happened and whether
                  personal information had been accesses or acquired without
2
    Ex. 1, p.1.
3
    Id.
                                                    8
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 9 of 44



               authorization…. We have also implemented additional safeguards
               to help ensure the security of our email environment and to reduce
               the risk of a similar incident occurring in the future.4

       30.     In January 2021, Defendant posted an amended Notice of Data Security Incident

on its website stating that, in addition to the information previously identified as exposed, the Data

Breach also resulted in the exposure of PHI and other PII, including “driver’s license / state ID

numbers, passport numbers, medical treatment/diagnosis information, medical record information,

health insurance/claims information, credit/debit card information, and financial account

information.”5 These items were not mentioned in the notice previously sent to Defendant’s

current and former patients or in the notice previously published on Defendant’s website.6

       31.     Plaintiffs’ and Class Members’ unencrypted information may end up for sale on the

dark web, or simply fall into the hands of companies that will use the detailed PII and PHI for

targeted marketing without the approval of the affected current and former patients. Unauthorized

individuals can easily access the PII and PHI of Defendant’s current and former patients.

       32.     Defendant did not use reasonable security procedures and practices appropriate to

the nature of the sensitive, unencrypted information they were maintaining for current and former

patients, causing Plaintiffs’ and Class Members’ PII and PHI to be exposed.

       Defendant Acquires, Collects, Creates, and Stores Plaintiffs’ and Class Members’ PII
       and PHI.

       33.     Defendant acquired, collected, created, and stored Defendant’s current and former

patients’ PII and PHI.

       34.     As a condition of maintaining treatment with Defendant, Defendant requires that


4
  Id.
5
   Ex. 2 (available at https://www.usfertility.com/wp-content/uploads/2021/01/USF-Notice-
Security.pdf) (last visited Jan. 28, 2021).
6
    Ex. 3 (available at https://www.usfertility.com/wp-content/uploads/2020/11/Version-
4142340_2-Website-Notice-11.25.2020_Final.pdf) (last visited Jan. 28, 2021).
                                             9
          Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 10 of 44



its patients entrust Defendant with highly confidential PII.

         35.      By obtaining, collecting, creating, and storing Plaintiffs’ and Class Members’ PII

and PHI, Defendant assumed legal and equitable duties and knew or should have known that they

were responsible for protecting Plaintiffs’ and Class Members’ PII and PHI from disclosure.

         36.      Plaintiffs and the Class Members have taken reasonable steps to maintain the

confidentiality of their PII and PHI. Plaintiffs and the Class Members, as current and former

patients, relied on the Defendant to keep their PII and PHI confidential and securely maintained,

to use this information for business purposes only, and to make only authorized disclosures of this

information.

         Securing PII and PHI and Preventing Breaches

         37.      Defendant could have prevented this Data Breach by properly securing and

encrypting Plaintiffs’ and Class Members’ PII and PHI. Or Defendant could have destroyed the

data, especially old data from former patients that Defendant had no legal duty to retain.

         38.      Defendant’s negligence in safeguarding Defendant’s current and former patients’

PII and PHI is exacerbated by the repeated warnings and alerts directed to protecting and securing

sensitive data.

         39.      Despite the prevalence of public announcements of data breach and data security

compromises, Defendant failed to take appropriate steps to protect the PII and PHI of Plaintiffs

and the proposed Class from being compromised.

         40.      The Federal Trade Commission (“FTC”) defines identity theft as “a fraud

committed or attempted using the identifying information of another person without authority.”7

The FTC describes “identifying information” as “any name or number that may be used, alone or



7
    17 C.F.R. § 248.201 (2013).
                                                  10
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 11 of 44



in conjunction with any other information, to identify a specific person,” including, among other

things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s

license or identification number, alien registration number, government passport number,

employer or taxpayer identification number.”8

       41.     The ramifications of Defendant’s failure to keep secure Defendant’s current and

former patients’ PII and PHI are long lasting and severe. Once PII and PHI is stolen, particularly

Social Security numbers, fraudulent use of that information and damage to victims may continue

for years.

       Value of Personal Identifiable Information

       42.     The PII of individuals remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200.9 Experian reports that a stolen credit or debit

card number can sell for $5 to $110 on the dark web.10 Criminals can also purchase access to entire

company data breaches from $900 to $4,500.11

       43.     Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are difficult

for an individual to change. The Social Security Administration stresses that the loss of an


8
  Id.
9
   Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
dark-web-how-much-it-costs/ (last accessed Jan. 26, 2021).
10
   Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.
6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
personal-information-is-selling-for-on-the-dark-web/ (last accessed Jan. 26, 2021).
11
   In the Dark, VPNOverview, 2019, available at:
https://vpnoverview.com/privacy/anonymous-browsing/in-the-dark/ (last accessed Jan. 26,
2021).
                                                11
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 12 of 44



individual’s Social Security number, as is the case here, can lead to identity theft and extensive

financial fraud:

               A dishonest person who has your Social Security number can use it
               to get other personal information about you. Identity thieves can use
               your number and your good credit to apply for more credit in your
               name. Then, they use the credit cards and don’t pay the bills, it
               damages your credit. You may not find out that someone is using
               your number until you’re turned down for credit, or you begin to get
               calls from unknown creditors demanding payment for items you
               never bought. Someone illegally using your Social Security number
               and assuming your identity can cause a lot of problems.12

       44.     What is more, it is no easy task to change or cancel a stolen Social Security number.

An individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility of

misuse of a Social Security number is not permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

       45.     Even then, a new Social Security number may not be effective. According to Julie

Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

new number very quickly to the old number, so all of that old bad information is quickly inherited

into the new Social Security number.”13

       46.     Based on the foregoing, the information compromised in the Data Breach is

significantly more valuable than the loss of, for example, credit card information in a retailer data

breach, because, there, victims can cancel or close credit and debit card accounts. The information

compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to



12
   Social Security Administration, Identity Theft and Your Social Security Number, available at:
https://www.ssa.gov/pubs/EN-05-10064.pdf (last accessed Jan. 26, 2021).
13
   Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
(Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
s-hackers-has-millionsworrying-about-identity-theft (last accessed Jan. 26, 2021).
                                                12
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 13 of 44



change—name, address, date of birth, and Social Security number.

       47.     This data demands a much higher price on the black market. Martin Walter, senior

director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

personally identifiable information and Social Security numbers are worth more than 10x on the

black market.”14

       48.     Among other forms of fraud, identity thieves may obtain driver’s licenses,

government benefits, medical services, and housing or even give false information to police.

       49.     The PII of Plaintiffs and Class Members was taken by hackers to engage in identity

theft or and or to sell it to others criminals who will purchase the PII for that purpose. The

fraudulent activity resulting from the Data Breach may not come to light for years..

       50.     There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

               [L]aw enforcement officials told us that in some cases, stolen data
               may be held for up to a year or more before being used to commit
               identity theft. Further, once stolen data have been sold or posted on
               the Web, fraudulent use of that information may continue for years.
               As a result, studies that attempt to measure the harm resulting from
               data breaches cannot necessarily rule out all future harm.15

       51.     At all relevant times, Defendant knew, or reasonably should have known, of the

importance of safeguarding Defendant’s current and former patients’ PII, including Social Security

numbers and dates of birth, and of the foreseeable consequences that would occur if Defendant’s



14
   Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, (Feb. 6, 2015), available at:
https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
price-of-stolen-credit-card-numbers.html (last accessed Jan. 26, 2021).
15
   Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
http://www.gao.gov/new.items/d07737.pdf (last accessed Jan. 26, 2021).
                                                13
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 14 of 44



data security system was breached, including, specifically, the significant costs that would be

imposed on Defendant’s current and former patients as a result of a breach.

        52.     Plaintiffs and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent use of their PII.

        53.     Defendant was, or should have been, fully aware of the unique type and the

significant volume of data on Defendant’s network, amounting to potentially thousands or tens or

hundreds of thousands of individuals’ detailed, personal information and thus, the significant

number of individuals who would be harmed by the exposure of the unencrypted data.

        54.     To date, Defendant has offered their current and former patients only one year of

credit monitoring and identity restoration services through a single provider, TransUnion. The

offered service is inadequate to protect Plaintiffs and Class Members from the threats they face for

years to come, particularly in light of the PII at issue here.

        55.     The injuries to Plaintiffs and Class Members were directly and proximately caused

by Defendant’s failure to implement or maintain adequate data security measures for the PII of

Defendant’s current and former patients.

        Plaintiff Jane Doe’s Experience

        56.     In or around 2009, Plaintiff Jane Doe was a patient of Defendant. As a condition

for treatment, she was required to provide her PII, including but not limited to her name, address,

date of birth, and Social Security number.

        57.     Ms. Doe received the Notice of Data Incident, dated January 8, 2021, on or about

that date. The notice did not reveal that Ms. Doe’s PHI had been exposed.

        58.     As a result of the Notice of Data Incident, Ms. Doe spent time dealing with the


                                                  14
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 15 of 44



consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Incident, exploring credit monitoring and identity theft insurance options, signing up and

routinely monitoring the credit monitoring offered by Defendant, and self-monitoring her

accounts. This time has been lost forever and cannot be recaptured.

       59.     Additionally, Ms. Doe is very careful about sharing her PII. She has never

knowingly transmitted unencrypted PII over the internet or any other unsecured source.

       60.     Ms. Doe stores any documents containing her PII or PHI in a safe and secure

location or destroys the documents. Moreover, she diligently chooses unique usernames and

passwords for her various online accounts.

       61.     Ms. Doe suffered actual injury in the form of damages to and diminution in the

value of her PII—a form of intangible property that Ms. Doe entrusted to Defendant for the purpose

of her treatment, which was compromised in and as a result of the Data Breach.

       62.     Ms. Doe suffered lost time, annoyance, interference, and inconvenience as a result

of the Data Breach and has anxiety and increased concerns for the loss of her privacy.

       63.     Ms. Doe has suffered imminent and impending injury arising from the substantially

increased risk of fraud, identity theft, and misuse resulting from her PII and PHI, especially her

Social Security number, in combination with her name and date of birth, being placed in the hands

of unauthorized third-parties and possibly criminals.

       64.     Ms. Doe has a continuing interest in ensuring that her PII and PHI, which, upon

information and belief, remains backed up in Defendant’s possession, is protected and safeguarded

from future breaches.

       Plaintiff John Doe’s Experience

       65.     In or around 2019, Plaintiff John Doe was a patient of Defendant. As a condition


                                                15
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 16 of 44



for treatment, he was required to provide his PII, including but not limited to his name, address,

date of birth, and Social Security number.

       66.     Mr. Doe received the Notice of Data Incident, dated January 8, 2021, on or about

that date. The notice did not reveal that Mr. Doe’s PHI had been exposed.

       67.     As a result of the Notice of Data Incident, Mr. Doe spent time dealing with the

consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Incident, exploring credit monitoring and identity theft insurance options, signing up and

routinely monitoring the credit monitoring offered by Defendant, and self-monitoring his accounts.

This time has been lost forever and cannot be recaptured.

       68.     Additionally, Mr. Doe is very careful about sharing his PII. He has never knowingly

transmitted unencrypted PII over the internet or any other unsecured source.

       69.     Mr. Doe stores any documents containing his PII or PHI in a safe and secure

location or destroys the documents. Moreover, he diligently chooses unique usernames and

passwords for his various online accounts.

       70.     Mr. Doe suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that Mr. Doe entrusted to Defendant for the purpose

of his treatment, which was compromised in and as a result of the Data Breach.

       71.     Mr. Doe suffered lost time, annoyance, interference, and inconvenience as a result

of the Data Breach and has anxiety and increased concerns for the loss of his privacy.

       72.     Mr. Doe has suffered imminent and impending injury arising from the substantially

increased risk of fraud, identity theft, and misuse resulting from his PII and PHI, especially his

Social Security number, in combination with his name and date of birth, being placed in the hands

of unauthorized third-parties and possibly criminals.


                                                16
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 17 of 44



       73.     Mr. Doe has a continuing interest in ensuring that his PII and PHI, which, upon

information and belief, remains backed up in Defendant’s possession, is protected and safeguarded

from future breaches.

                                V. CLASS ALLEGATIONS

       74.     Plaintiffs bring this nationwide class action on behalf of themselves and on behalf

of all others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal

Rules of Civil Procedure.

       75.     The Nationwide Class that Plaintiffs seek to represent is defined as follows:

               All individuals whose PII and/or PHI was compromised in the data
               breach first announced by Defendant on or about January 8, 2021
               (the “Nationwide Class”).

       76.     Pursuant to Rule 23, and in the alternative to claims asserted on behalf of the

Nationwide Class, Plaintiff Jane Doe asserts claims on behalf of a separate statewide subclass,

defined as follows:

               All individuals who are residents of Florida and whose PII and/or
               PHI was compromised in the data breach first announced by
               Defendant on or about January 8, 2021 (the “Florida Class”).

       77.     Pursuant to Rule 23, and in the alternative to claims asserted on behalf of the

Nationwide Class, Plaintiff John Doe asserts claims on behalf of a separate statewide subclass,

defined as follows:

               All individuals who are residents of Pennsylvania and whose PII
               and/or PHI was compromised in the data breach first announced by
               Defendant on or about January 8, 2021 (the “Pennsylvania Class”).

       78.     Excluded from the Classes are the following individuals and/or entities: Defendant

and Defendant’s parents, subsidiaries, affiliates, officers and directors, and any entity in which

Defendant has a controlling interest; all individuals who make a timely election to be excluded


                                                17
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 18 of 44



from this proceeding using the correct protocol for opting out; any and all federal, state or local

governments, including but not limited to their departments, agencies, divisions, bureaus, boards,

sections, groups, counsels and/or subdivisions; and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       79.     Plaintiffs reserve the right to modify or amend the definition of the proposed classes

before the Court determines whether certification is appropriate.

       80.     Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class (the “Class”) are so

numerous that joinder of all members is impracticable. Defendant has identified thousands of

current and former patients whose PII and PHI may have been improperly accessed in the Data

Breach, and the Class is apparently identifiable within Defendant’s records.

       81.     Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact

common to the Classes exist and predominate over any questions affecting only individual Class

Members. These include:

         a. Whether and to what extent Defendant had a duty to protect the PII and PHI of

             Plaintiffs and Class Members;

         b. Whether Defendant had respective duties not to disclose the PII and PHI of Plaintiffs

             and Class Members to unauthorized third parties;

         c. Whether Defendant had a duty not to use the PII and PHI of Plaintiffs and Class

             Members for non-business purposes;

         d. Whether Defendant failed to adequately safeguard the PII and PHI of Plaintiffs and

             Class Members;

         e. Whether and when Defendant actually learned of the Data Breach;

         f. Whether Defendant adequately, promptly, and accurately informed Plaintiffs and


                                                18
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 19 of 44



             Class Members that their PII and PHI had been compromised;

         g. Whether Defendant violated the law by failing to promptly notify Plaintiffs and Class

             Members that their PII and PHI had been compromised;

         h. Whether Defendant failed to implement and maintain reasonable security procedures

             and practices appropriate to the nature and scope of the information compromised in

             the Data Breach;

         i. Whether Defendant adequately addressed and fixed the vulnerabilities which

             permitted the Data Breach to occur;

         j. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing to

             safeguard the PII of Plaintiffs and Class Members;

         k. Whether Plaintiffs and Class Members are entitled to actual, damages, and/or

             statutory damages as a result of Defendant’s wrongful conduct;

         l. Whether Plaintiffs and Class Members are entitled to restitution as a result of

             Defendant’s wrongful conduct; and

         m. Whether Plaintiffs and Class Members are entitled to injunctive relief to redress the

             imminent and currently ongoing harm faced as a result of the Data Breach.

       82.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiffs’ claims are typical of those of other

Class Members because all had their PII compromised as a result of the Data Breach, due to

Defendant’s misfeasance.

       83.     Policies Generally Applicable to the Class: This class action is also appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the Class Members and making final injunctive relief appropriate with respect


                                                19
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 20 of 44



to the Class as a whole. Defendant’s policies challenged herein apply to and affect Class Members

uniformly and Plaintiffs’ challenge of these policies hinges on Defendant’s conduct with respect

to the Class as a whole, not on facts or law applicable only to Plaintiffs.

       84.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

and protect the interests of the Class Members in that they have no disabling conflicts of interest

that would be antagonistic to those of the other Members of the Class. Plaintiffs seek no relief that

is antagonistic or adverse to the Members of the Class and the infringement of the rights and the

damages they have suffered are typical of other Class Members. Plaintiffs have retained counsel

experienced in complex class action litigation, and Plaintiffs intend to prosecute this action

vigorously.

       85.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an

appropriate method for fair and efficient adjudication of the claims involved. Class action

treatment is superior to all other available methods for the fair and efficient adjudication of the

controversy alleged herein; it will permit a large number of Class Members to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, and expense that hundreds of individual actions would require.

Class action treatment will permit the adjudication of relatively modest claims by certain Class

Members, who could not individually afford to litigate a complex claim against large corporations,

like Defendant. Further, even for those Class Members who could afford to litigate such a claim,

it would still be economically impractical and impose a burden on the courts.

       86.     The nature of this action and the nature of laws available to Plaintiffs and Class

Members make the use of the class action device a particularly efficient and appropriate procedure

to afford relief to Plaintiffs and Class Members for the wrongs alleged because Defendant would


                                                 20
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 21 of 44



necessarily gain an unconscionable advantage since it would be able to exploit and overwhelm the

limited resources of each individual Class Member with superior financial and legal resources; the

costs of individual suits could unreasonably consume the amounts that would be recovered; proof

of a common course of conduct to which Plaintiffs were exposed is representative of that

experienced by the Class and will establish the right of each Class Member to recover on the cause

of action alleged; and individual actions would create a risk of inconsistent results and would be

unnecessary and duplicative of this litigation.

       87.     The litigation of the claims brought herein is manageable. Defendant’s uniform

conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

Members demonstrates that there would be no significant manageability problems with

prosecuting this lawsuit as a class action.

       88.     Adequate notice can be given to Class Members directly using information

maintained in Defendant’s records.

       89.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to

properly secure the PII and PHI of Class Members, Defendant may continue to refuse to provide

proper notification to Class Members regarding the Data Breach, and Defendant may continue to

act unlawfully as set forth in this Amended Complaint.

       90.     Further, Defendant has acted or refused to act on grounds generally applicable to

the Classes and, accordingly, final injunctive or corresponding declaratory relief with regard to the

Class Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

Procedure.

       91.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would


                                                  21
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 22 of 44



advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

              a. Whether Defendant owed a legal duty to Plaintiffs and Class Members to

                  exercise due care in collecting, storing, using, and safeguarding their PII and

                  PHI;

              b. Whether Defendant breached a legal duty to Plaintiffs and Class Members to

                  exercise due care in collecting, storing, using, and safeguarding their PII and

                  PHI;

              c. Whether Defendant failed to comply with their own policies and applicable laws,

                  regulations, and industry standards relating to data security;

              d. Whether an implied contract existed between Defendant on the one hand, and

                  Plaintiffs and Class Members on the other, and the terms of that implied contract;

              e. Whether Defendant breached the implied contract;

              f. Whether Defendant adequately, and accurately informed Plaintiffs and Class

                  Members that their PII and PHI had been compromised;

              g. Whether Defendant failed to implement and maintain reasonable security

                  procedures and practices appropriate to the nature and scope of the information

                  compromised in the Data Breach;

              h. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing

                  to safeguard the PII and PHI of Plaintiffs and Class Members; and,

              i. Whether Class Members are entitled to actual damages, statutory damages,

                  injunctive relief, and/or punitive damages as a result of Defendant’s wrongful

                  conduct.


                                                22
            Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 23 of 44




                                               COUNT I
                                              Negligence
                           (On Behalf of Plaintiffs and the Nationwide Class)

           92.   Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 91.

           93.   As a condition of their treatment by Defendant, Defendant’s current and former

patients were obligated to provide Defendant with certain PII and PHI, including their names,

addresses, dates of birth, Social Security numbers, driver’s license / state ID numbers, passport

numbers, credit/debit card information, financial account information, and health insurance

information.

           94.   As a condition of their treatment by Defendant, Defendant created PII and PHI for

Defendant’s      current     and   former   patients,   including   their   MPI   numbers,   medical

treatment/diagnosis information, medical record information, and health claims information.

           95.   Plaintiffs and the Class Members entrusted their PII and PHI to Defendant on the

premise and with the understanding that Defendant would safeguard their information, use their

PII and PHI for business purposes only, and/or not disclose their PII and PHI to unauthorized third

parties.

           96.   Defendant has full knowledge of the sensitivity of the PII and PHI and the types of

harm that Plaintiffs and Class Members could and would suffer if the PII and PHI were wrongfully

disclosed.

           97.   Defendant knew or reasonably should have known that the failure to exercise due


                                                   23
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 24 of 44



care in the collecting, storing, and using of its current and former patients’ PII and PHI involved

an unreasonable risk of harm to Plaintiffs and Class Members, even if the harm occurred through

the criminal acts of a third party.

        98.     Defendant had a duty to exercise reasonable care in safeguarding, securing, and

protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

Defendant’s security protocols to ensure that Plaintiffs’ and Class Members’ information in

Defendant’s possession was adequately secured and protected.

        99.     Defendant also had a duty to exercise appropriate clearinghouse practices to remove

former patients’ PII it was no longer required to retain pursuant to regulations.

        100.    Defendant also had a duty to have procedures in place to detect and prevent the

improper access and misuse of Plaintiffs’ and Class Members’ PII and PHI.

        101.    Defendant’s duty to use reasonable security measures arose as a result of the special

relationship that existed between Defendant and Plaintiffs and Class Members. That special

relationship arose because Plaintiffs and Class Members entrusted Defendant with their

confidential PII and PHI, a necessary part of obtaining treatment from Defendant.

        102.    Defendant was subject to an “independent duty,” untethered to any contract

between Defendant and Plaintiffs or Class Members.

        103.    A breach of security, unauthorized access, and resulting injury to Plaintiffs and the

Class Members was reasonably foreseeable, particularly in light of Defendant’s inadequate

security practices.

        104.    Plaintiffs and Class Members were the foreseeable and probable victims of any

inadequate security practices and procedures. Defendant knew or should have known of the


                                                 24
           Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 25 of 44



inherent risks in collecting and storing the PII and PHI of Plaintiffs and the Class, the critical

importance of providing adequate security of that PII and PHI, and the necessity for encrypting

PII and PHI stored on Defendant’s systems.

           105.   Defendant’s own conduct created a foreseeable risk of harm to Plaintiffs and Class

Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

and opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also

included its decision not to comply with industry standards for the safekeeping of Plaintiffs’ and

Class Members’ PII, including basic encryption techniques freely available to Defendant.

           106.   Plaintiffs and Class Members had no ability to protect their PII and PHI that was

in, and possibly remains in, Defendant’s possession.

           107.   Defendant was in a position to protect against the harm suffered by Plaintiffs and

Class Members as a result of the Data Breach.

           108.   Defendant had and continues to have a duty to adequately disclose that the PII and

PHI of Plaintiffs and Class Members within Defendant’s possession might have been

compromised, how it was compromised, and precisely the types of data that were compromised

and when. Such notice was necessary to allow Plaintiffs and the Class Members to take steps to

prevent, mitigate, and repair any identity theft and the fraudulent use of their PII and PHI by third

parties.

           109.   Defendant had a duty to employ proper procedures to prevent the unauthorized

dissemination of the PII and/or PHI of Plaintiffs and Class Members.

           110.   Defendant has admitted that the PII and PHI of Plaintiffs and Class Members was

wrongfully lost and disclosed to unauthorized third persons as a result of the Data Breach.

           111.   Defendant, through its actions and/or omissions, unlawfully breached its duties to


                                                  25
          Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 26 of 44



Plaintiffs and Class Members by failing to implement industry protocols and exercise reasonable

care in protecting and safeguarding the PII and PHI of Plaintiffs and Class Members during the

time the PII and PHI was within Defendant’s possession or control.

         112.   Defendant improperly and inadequately safeguarded the PII and PHI of Plaintiffs

and Class Members in deviation of standard industry rules, regulations, and practices at the time

of the Data Breach.

         113.   Defendant failed to heed industry warnings and alerts to provide adequate

safeguards to protect its current and former patients’ PII and PHI in the face of increased risk of

theft.

         114.   Defendant, through its actions and/or omissions, unlawfully breached its duty to

Plaintiffs and Class Members by failing to have appropriate procedures in place to detect and

prevent dissemination of its current and former patients’ PII and PHI.

         115.   Defendant breached its duty to exercise appropriate clearinghouse practices by

failing to remove former patients’ PII and PHI it was no longer required to retain pursuant to

regulations.

         116.   Defendant, through its actions and/or omissions, unlawfully breached its duty to

adequately and timely disclose to Plaintiffs and Class Members the existence and scope of the Data

Breach.

         117.   But for Defendant’s wrongful and negligent breach of duties owed to Plaintiffs and

Class Members, the PII and PHI of Plaintiffs and Class Members would not have been

compromised.

         118.   There is a close causal connection between Defendant’s failure to implement

security measures to protect the PII and PHI of Plaintiffs and Class Members and the harm suffered


                                                26
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 27 of 44



or risk of imminent harm suffered by Plaintiffs and the Class. Plaintiffs’ and Class Members’ PII

and PHI was lost and accessed as the proximate result of Defendant’s failure to exercise reasonable

care in safeguarding such PII and PHI by adopting, implementing, and maintaining appropriate

security measures.

        119.   Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Defendant, of failing to use reasonable measures to protect PII and PHI. The

FTC publications and orders described above also form part of the basis of Defendant’s duty in

this regard.

        120.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and PHI and not complying with applicable industry standards, as described in detail

herein. Defendant’s conduct was particularly unreasonable given the nature and amount of PII and

PHI it obtained and stored and the foreseeable consequences of the immense damages that would

result to Plaintiffs and Class Members.

        121.   Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.

        122.   Plaintiffs and Class Members are within the class of persons that the FTC Act was

intended to protect.

        123.   The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

        124.   As a direct and proximate result of Defendant’s negligence and negligence per se,

Plaintiffs and Class Members have suffered and will suffer injury, including but not limited to: (i)


                                                 27
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 28 of 44



actual identity theft; (ii) the loss of the opportunity of how their PII and PHI is used; (iii) the

compromise, publication, and/or theft of their PII and PHI; (iv) out-of-pocket expenses associated

with the prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use

of their PII and PHI; (v) lost opportunity costs associated with effort expended and the loss of

productivity addressing and attempting to mitigate the actual and future consequences of the Data

Breach, including but not limited to efforts spent researching how to prevent, detect, contest, and

recover from tax fraud and identity theft; (vi) costs associated with placing freezes on credit

reports; (vii) the continued risk to their PII and PHI, which remain in Defendant’s possession and

is subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate

and adequate measures to protect the current and former patients’ PII and PHI in its continued

possession; and (viii) future costs in terms of time, effort, and money that will be expended to

prevent, detect, contest, and repair the impact of the PII and PHI compromised as a result of the

Data Breach for the remainder of the lives of Plaintiffs and Class Members.

       125.    As a direct and proximate result of Defendant’s negligence and negligence per se,

Plaintiffs and Class Members have suffered and will continue to suffer other forms of injury and/or

harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic

and non-economic losses.

       126.    Additionally, as a direct and proximate result of Defendant’s negligence and

negligence per se, Plaintiffs and Class members have suffered and will suffer the continued risks

of exposure of their PII and PHI, which remain in Defendant’s possession and is subject to further

unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

measures to protect the PII and PHI in their continued possession.




                                                 28
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 29 of 44



                                         COUNT II
                                Breach of Implied Contract
                      (On Behalf of Plaintiffs and the Nationwide Class)

       127.    Plaintiffs and Class Members re-allege and incorporate by reference herein all of

the allegations contained in paragraphs 1 through 91.

       128.    Defendant required Plaintiffs and Class Members to provide their personal

information, including names, addresses, dates of birth, Social Security numbers, driver’s license

/ state ID numbers, passport numbers, credit/debit card information, financial account information,

health insurance information, and other personal information as a condition of their treatment.

       129.    As a condition of Plaintiffs’ and Class Members’ treatment with Defendant, they

provided their personal information to Defendant and Defendant created additional information

about Plaintiffs, including MPI numbers, medical treatment/diagnosis information, medical record

information, and health claims information. In so doing, Plaintiffs and Class Members entered

into implied contracts with Defendant by which Defendant agreed to safeguard and protect such

information, to keep such information secure and confidential, and to timely and accurately notify

Plaintiffs and Class Members if their data had been breached, compromised, or stolen.

       130.    Plaintiffs and Class Members fully performed their obligations under the implied

contracts with Defendant.

       131.    Defendant breached the implied contracts it made with Plaintiffs and Class

Members by failing to safeguard and protect their personal information and by failing to provide

timely and accurate notice to them that personal was compromised as a result of the data breach.

       132.    As a direct and proximate result of Defendant’s above-described breach of implied

contract, Plaintiffs and Class Members have suffered (and will continue to suffer) ongoing,

imminent, and impending threat of identity theft crimes, fraud, and abuse, resulting in monetary


                                                29
          Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 30 of 44



loss and economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss

and economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of

the compromised data on the dark web; expenses and/or time spent on credit monitoring and

identity theft insurance; time spent scrutinizing bank statements, credit card statements, and credit

reports; expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost

work time; and other economic and non-economic harm.

                                          COUNT III
                                      Invasion of Privacy
                       (On Behalf of Plaintiffs and the Nationwide Class)

          133.   Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 91.

          134.   Plaintiffs and Class Members had a legitimate expectation of privacy to their PII

and PHI and were entitled to the protection of this information against disclosure to unauthorized

third parties.

          135.   Defendant owed a duty to its current and former patients, including Plaintiffs and

Class Members, to keep their PII and PHI contained as a part thereof, confidential.

          136.   Defendant failed to protect and released to unknown and unauthorized third parties

the PII and/or PHI of Plaintiffs and Class Members.

          137.   Defendant allowed unauthorized and unknown third parties access to and

examination of the PII and/or PHI of Plaintiffs and Class Members, by way of Defendant’s failure

to protect the PII and PHI.

          138.   The unauthorized release to, custody of, and examination by unauthorized third

parties of the PII and/or PHI of Plaintiffs and Class Members is highly offensive to a reasonable

person.


                                                 30
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 31 of 44



       139.    The intrusion was into a place or thing, which was private and is entitled to be

private. Plaintiffs and Class Members disclosed their PII and PHI to Defendant, or allowed

Defendant to create their PII and PHI, as part of their treatment by Defendant, but privately with

an intention that the PII and PHI would be kept confidential and would be protected from

unauthorized disclosure. Plaintiffs and Class Members were reasonable in their belief that such

information would be kept private and would not be disclosed without their authorization.

       140.    The Data Breach at the hands of Defendant constitutes an intentional interference

with Plaintiffs and Class Members’ interest in solitude or seclusion, either as to their persons or as

to their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.

       141.    Defendant acted with a knowing state of mind when its permitted the Data Breach

to occur because it was with actual knowledge that its information security practices were

inadequate and insufficient.

       142.    Because Defendant acted with this knowing state of mind, it had notice and knew

the inadequate and insufficient information security practices would cause injury and harm to

Plaintiffs and Class Members.

       143.    As a proximate result of the above acts and omissions of Defendant, the PII and

PHI of Plaintiffs and Class Members was disclosed to third parties without authorization, causing

Plaintiffs and Class Members to suffer damages.

       144.    Unless and until enjoined, and restrained by order of this Court, Defendant’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and Class

Members in that the PII and PHI maintained by Defendant can be viewed, distributed, and used by

unauthorized persons for years to come. Plaintiffs and Class Members have no adequate remedy




                                                 31
           Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 32 of 44



at law for the injuries in that a judgment for monetary damages will not end the invasion of privacy

for Plaintiffs and the Class.

                                           COUNT IV
                                      Breach of Confidence
                        (On Behalf of Plaintiffs and the Nationwide Class)

           145.   Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 91.

           146.   At all times during Plaintiffs’ and Class Members’ interactions with Defendant,

Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class

Members’ PII and PHI that Plaintiffs and Class Members treated by Defendant provided to

Defendant or allowed Defendant to create.

           147.   As alleged herein and above, Defendant’s relationship with Plaintiffs and Class

Members was governed by terms and expectations that Plaintiffs’ and Class Members’ PII and

PHI would be collected, stored, and protected in confidence, and would not be disclosed to

unauthorized third parties.

           148.   Plaintiffs and Class Members treated by Defendant provided Plaintiffs’ and Class

Members’ PII and PHI to Defendant with the explicit and implicit understandings that Defendant

would protect and not permit the PII and/or PHI to be disseminated to any unauthorized third

parties.

           149.   Plaintiffs and Class Members treated by Defendant also provided Plaintiffs’ and

Class Members’ PII and PHI to Defendant with the explicit and implicit understandings that

Defendant would take precautions to protect that PII from unauthorized disclosure.




                                                 32
         Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 33 of 44



       150.    Defendant voluntarily received in confidence Plaintiffs’ and Class Members’ PII

and PHI with the understanding that PII and PHI would not be disclosed or disseminated to the

public or any unauthorized third parties.

       151.    Due to Defendant’s failure to prevent and avoid the Data Breach from occurring,

Plaintiffs’ and Class Members’ PII and PHI was disclosed and misappropriated to unauthorized

third parties beyond Plaintiffs’ and Class Members’ confidence, and without their express

permission.

       152.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiffs

and Class Members have suffered damages.

       153.    But for Defendant’s disclosure of Plaintiffs’ and Class Members’ PII and PHI in

violation of the parties’ understanding of confidence, their PII and PHI would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. Defendant’s Data

Breach was the direct and legal cause of the theft of Plaintiffs’ and Class Members’ PII and/or PHI

as well as the resulting damages.

       154.    The injury and harm Plaintiffs and Class Members suffered was the reasonably

foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class Members’ PII

and/or PHI. Defendant knew or should have known its methods of accepting and securing

Plaintiffs’ and Class Members’ PII was inadequate as it relates to, at the very least, securing servers

and other equipment containing Plaintiffs’ and Class Members’ PII and PHI.

       155.    As a direct and proximate result of Defendant’s breach of their confidence with

Plaintiffs and Class Members, Plaintiffs and Class Members have suffered and will suffer injury,

including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their PII

and PHI is used; (iii) the compromise, publication, and/or theft of their PII and PHI; (iv) out-of-


                                                  33
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 34 of 44



pocket expenses associated with the prevention, detection, and recovery from identity theft, tax

fraud, and/or unauthorized use of their PII and PHI; (v) lost opportunity costs associated with effort

expended and the loss of productivity addressing and attempting to mitigate the actual and future

consequences of the Data Breach, including but not limited to efforts spent researching how to

prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs associated with

placing freezes on credit reports; (vii) the continued risk to their PII and PHI, which remain in

Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

fails to undertake appropriate and adequate measures to protect the PII and PHI of current and

former patients; and (viii) future costs in terms of time, effort, and money that will be expended to

prevent, detect, contest, and repair the impact of the PII and PHI compromised as a result of the

Data Breach for the remainder of the lives of Plaintiffs and Class Members.

       156.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.

                                            COUNT V
              Violation of the Florida Deceptive and Unfair Trade Practices Act,
                                  (Fla. Stat. §§ 502.201, et seq.)
                    (On Behalf of Plaintiff Jane Doe and the Florida Class)

       157.    Plaintiff Jane Doe re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 91.

       158.    Defendant engaged in the conduct alleged in this Complaint through transactions

in and involving trade and commerce. Mainly, Defendant obtained Plaintiff Jane Doe’s and

Florida Class members’ PII and PHI through advertising, soliciting, providing, offering, and/or



                                                 34
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 35 of 44



distributing goods and services to Jane Doe and Florida Class members and the Data Breach

occurred through the use of the internet, an instrumentality of interstate commerce.

       159.    As alleged herein this Complaint, Defendant engaged in unfair or deceptive acts or

practices in the conduct of consumer transactions, including, among other things, the following:

              a. failure to implement adequate data security practices to safeguard PII and PHI;

              b. failure to make only authorized disclosures of current and former patients’ PII

                  and PHI;

              c. failure to timely and accurately disclose the Data Breach to Plaintiff Jane Doe

                  and Florida Class members;

              d. failure to disclose that its computer systems and data security practices were

                  inadequate to safeguard PII and PHI from theft; and

              e. failure to timely and accurately disclose the Data Breach to Plaintiff Jane Doe

                  and Florida Class members.

       160.    Defendant’s actions constitute unconscionable, deceptive, or unfair acts or

practices because, as alleged herein, Defendant engaged in immoral, unethical, oppressive, and

unscrupulous activities that are and were substantially injurious to its current and former patients.

       161.    In committing the acts alleged above, Defendant engaged in unconscionable,

deceptive, and unfair acts and practices acts by omitting, failing to disclose, or inadequately

disclosing to its current and former patients that it did not follow industry best practices for the

collection, use, and storage of PII and PHI.

       162.    As a direct and proximate result of Defendant’s conduct, Plaintiff Jane Doe and

Florida Class members have been harmed and have suffered damages including, but not limited

to: damages arising from identity theft and fraud; out-of-pocket expenses associated with


                                                 35
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 36 of 44



procuring identity protection and restoration services; increased risk of future identity theft and

fraud, and the costs associated therewith; and time spent monitoring, addressing and correcting the

current and future consequences of the Data Breach.

       163.    As a direct and proximate result of the unconscionable, unfair, and deceptive acts

or practices alleged herein, Plaintiff Jane Doe and Florida Class members have been damaged and

are entitled to recover actual damages, an order providing declaratory and injunctive relief, and

reasonable attorneys’ fees and costs, to the extent permitted by law.

       164.    Also as a direct result of Defendant’s knowing violation of the Florida Unfair and

Deceptive Trade Practices Act, Plaintiff Jane Doe and Florida Class members are entitled to

damages as well as injunctive relief, including, but not limited to:

              f. Ordering that Defendant engage third-party security auditors/penetration testers

                  as well as internal security personnel to conduct testing, including simulated

                  attacks, penetration tests, and audits on Defendant’s systems on a periodic basis,

                  and ordering Defendant to promptly correct any problems or issues detected by

                  such third-party security auditors;

              g. Ordering that Defendant engage third-party security auditors and internal

                  personnel to run automated security monitoring;

              h. Ordering that Defendant audit, test, and train its security personnel regarding any

                  new or modified procedures;

              i. Ordering that Defendant segment PII and PHI by, among other things, creating

                  firewalls and access controls so that if one area of Defendant is compromised,

                  hackers cannot gain access to other portions of Defendant’s systems;




                                                 36
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 37 of 44



              j. Ordering that Defendant purge, delete, and destroy in a reasonable secure

                  manner PII not necessary for its provisions of services;

              k. Ordering that Defendant conduct regular database scanning and securing checks;

              l. Ordering that Defendant routinely and continually conduct internal training and

                  education to inform internal security personnel how to identify and contain a

                  breach when it occurs and what to do in response to a breach; and

              m. Ordering Defendant to meaningfully educate its current and former patients

                  about the threats they face as a result of the loss of their PII and PHI to third

                  parties, as well as the steps Defendant’s current and former patients must take to

                  protect themselves.

                                        COUNT VI
   Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law,
                                 (73 P.S. §§ 202-1, et seq.)
               (On Behalf of Plaintiff John Doe and the Pennsylvania Class)

       165.    Plaintiff John Doe re-alleges and incorporates by reference herein all of the

allegations contained in paragraphs 1 through 91.

       166.    Defendant engaged in the conduct alleged in this Complaint through transactions

in and involving trade and commerce. Mainly, Defendant obtained Plaintiff John Doe’s and

Pennsylvania Class members’ PII and PHI through trade or commerce directly or indirectly

affecting Plaintiff John Doe and Pennsylvania Class members and the Data Breach occurred

through the use of the internet, an instrumentality of interstate commerce.

       167.    As alleged herein this Complaint, Defendant engaged in unfair or deceptive acts or

practices in the conduct of consumer transactions, including, among other things, the following:

              n. failure to implement adequate data security practices to safeguard PII and PHI;



                                                37
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 38 of 44



              o. failure to make only authorized disclosures of current and former patients’ PII

                  and PHI;

              p. failure to timely and accurately disclose the Data Breach to Plaintiff John Doe

                  and Pennsylvania Class members;

              q. failure to disclose that its computer systems and data security practices were

                  inadequate to safeguard PII and PHI from theft; and

              r. failure to timely and accurately disclose the Data Breach to Plaintiff John Doe

                  and Pennsylvania Class members.

       168.    Defendant’s actions constitute unconscionable, deceptive, or unfair acts or

practices because, as alleged herein, Defendant engaged in immoral, unethical, oppressive, and

unscrupulous activities that are and were substantially injurious to its current and former patients.

       169.    In committing the acts alleged above, Defendant engaged in unconscionable,

deceptive, and unfair acts and practices acts by omitting, failing to disclose, or inadequately

disclosing to its current and former patients that it did not follow industry best practices for the

collection, use, and storage of PII and PHI.

       170.    As a direct and proximate result of Defendant’s conduct, Plaintiff John Doe and

Pennsylvania Class members have been harmed and have suffered damages including, but not

limited to: damages arising from identity theft and fraud; out-of-pocket expenses associated with

procuring identity protection and restoration services; increased risk of future identity theft and

fraud, and the costs associated therewith; and time spent monitoring, addressing and correcting the

current and future consequences of the Data Breach.

       171.    As a direct and proximate result of the unconscionable, unfair, and deceptive acts

or practices alleged herein, Plaintiff John Doe and Pennsylvania Class members have been


                                                 38
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 39 of 44



damaged and are entitled to recover actual damages, an order providing declaratory and injunctive

relief, and reasonable attorneys’ fees and costs, to the extent permitted by law.

       172.    Also as a direct result of Defendant’s knowing violation of the Florida Unfair and

Deceptive Trade Practices Act, Plaintiff John Doe and Pennsylvania Class members are entitled

to damages as well as injunctive relief, including, but not limited to:

              s. Ordering that Defendant engage third-party security auditors/penetration testers

                  as well as internal security personnel to conduct testing, including simulated

                  attacks, penetration tests, and audits on Defendant’s systems on a periodic basis,

                  and ordering Defendant to promptly correct any problems or issues detected by

                  such third-party security auditors;

              t. Ordering that Defendant engage third-party security auditors and internal

                  personnel to run automated security monitoring;

              u. Ordering that Defendant audit, test, and train its security personnel regarding any

                  new or modified procedures;

              v. Ordering that Defendant segment PII and PHI by, among other things, creating

                  firewalls and access controls so that if one area of Defendant is compromised,

                  hackers cannot gain access to other portions of Defendant’s systems;

              w. Ordering that Defendant purge, delete, and destroy in a reasonable secure

                  manner PII and PHI not necessary for its provisions of services;

              x. Ordering that Defendant conduct regular database scanning and securing checks;

              y. Ordering that Defendant routinely and continually conduct internal training and

                  education to inform internal security personnel how to identify and contain a

                  breach when it occurs and what to do in response to a breach; and


                                                 39
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 40 of 44



             z. Ordering Defendant to meaningfully educate its current and former patients

                   about the threats they face as a result of the loss of their PII and PHI to third

                   parties, as well as the steps Defendant’s current and former patients must take to

                   protect themselves.




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, request

judgment against Defendant and that the Court grant the following:

       A.     For an Order certifying the Nationwide Class, the Florida Class, and the

              Pennsylvania Class as defined herein, and appointing Plaintiffs and their Counsel

              to represent the Class;

       B.     For equitable relief enjoining Defendant from engaging in the wrongful conduct

              complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and

              the Class Members’ PII and PHI, and from refusing to issue prompt, complete, and

              accurate disclosures to Plaintiffs and the Class Members;

       C.     For injunctive relief requested by Plaintiffs, including but not limited to, injunctive

              and other equitable relief as is necessary to protect the interests of Plaintiffs and

              Class Members, including but not limited to an order:

              i.   prohibiting Defendant from engaging in the wrongful and unlawful acts

                   described herein;

             ii.   requiring Defendant to protect, including through encryption, all data collected

                   through the course of its business in accordance with all applicable regulations,

                   industry standards, and federal, state or local laws;

                                                 40
Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 41 of 44



   iii.   requiring Defendant to delete, destroy, and purge the personal identifying

          information of Plaintiffs and Class Members unless Defendant can provide to

          the Court reasonable justification for the retention and use of such information

          when weighed against the privacy interests of Plaintiffs and Class Members;

   iv.    requiring Defendant to implement and maintain a comprehensive Information

          Security Program designed to protect the confidentiality and integrity of the

          personal identifying information of Plaintiffs and Class Members’ personal

          identifying information;

    v.    prohibiting Defendant from maintaining Plaintiffs’ and Class Members’

          personal identifying information on a cloud-based database;

   vi.    requiring   Defendant      to    engage    independent     third-party   security

          auditors/penetration testers as well as internal security personnel to conduct

          testing, including simulated attacks, penetration tests, and audits on

          Defendant’s systems on a periodic basis, and ordering Defendant to promptly

          correct any problems or issues detected by such third-party security auditors;

   vii.   requiring Defendant to engage independent third-party security auditors and

          internal personnel to run automated security monitoring;

  viii.   requiring Defendant to audit, test, and train its security personnel regarding any

          new or modified procedures;

   ix.    requiring Defendant to segment data by, among other things, creating firewalls

          and access controls so that if one area of Defendant’s network is compromised,

          hackers cannot gain access to other portions of Defendant’s systems;

    x.    requiring Defendant to conduct regular database scanning and securing checks;


                                          41
Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 42 of 44



   xi.    requiring Defendant to establish an information security training program that

          includes at least annual information security training for all employees, with

          additional training to be provided as appropriate based upon the employees’

          respective responsibilities with handling personal identifying information, as

          well as protecting the personal identifying information of Plaintiffs and Class

          Members;

   xii.   requiring Defendant to routinely and continually conduct internal training and

          education, and on an annual basis to inform internal security personnel how to

          identify and contain a breach when it occurs and what to do in response to a

          breach;

  xiii.   requiring Defendant to implement a system of tests to assess its respective

          employees’ knowledge of the education programs discussed in the preceding

          subparagraphs, as well as randomly and periodically testing employees

          compliance with Defendant’s policies, programs, and systems for protecting

          personal identifying information;

  xiv.    requiring Defendant to implement, maintain, regularly review, and revise as

          necessary a threat management program designed to appropriately monitor

          Defendant’s information networks for threats, both internal and external, and

          assess whether monitoring tools are appropriately configured, tested, and

          updated;

   xv.    requiring Defendant to meaningfully educate all Class Members about the

          threats that they face as a result of the loss of their confidential personal

          identifying information to third parties, as well as the steps affected individuals


                                        42
        Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 43 of 44



                   must take to protect themselves;

            xvi.   requiring Defendant to implement logging and monitoring programs sufficient

                   to track traffic to and from Defendant’s servers; and for a period of 10 years,

                   appointing a qualified and independent third party assessor to conduct a SOC 2

                   Type 2 attestation on an annual basis to evaluate Defendant’s compliance with

                   the terms of the Court’s final judgment, to provide such report to the Court and

                   to counsel for the class, and to report any deficiencies with compliance of the

                   Court’s final judgment; For an award of damages, including actual, nominal,

                   and consequential damages, as allowed by law in an amount to be determined;

       D.      For an award of damages, including actual, nominal, and consequential damages,

               as allowed by law in an amount to be determined;

       E.      For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

       F.      For prejudgment interest on all amounts awarded; and

       G.      Such other and further relief as this Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand that this matter be tried before a jury.

Date: January 28, 2021                       Respectfully Submitted,

                                             /s/ George G. Triantis
                                             GEORGE G. TRIANTIS, ESQ.
                                             Bar No.: 21254
                                             MORGAN & MORGAN, P.A.
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: 813-223-5505
                                             Facsimile: 813-257-0572
                                             Email: GTriantis@forthepeople.com

                                             JOHN A. YANCHUNIS
                                             (Pro Hac Vice application forthcoming)
                                             RYAN D. MAXEY
                                             (Pro Hac Vice application forthcoming)
                                                43
Case 8:21-cv-00248-PWG Document 1 Filed 01/28/21 Page 44 of 44



                            MORGAN & MORGAN
                            201 N. Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            (813) 223-5505
                            jyanchunis@ForThePeople.com
                            rmaxey@ForThePeople.com

                            RHINE LAW FIRM, P.C.
                            Joel R. Rhine
                            North Carolina State Bar No. 16028
                            Email: jrr@rhinelawfirm.com
                            Martin Ramey
                            North Carolina State Bar No. 33617
                            Email: mjr@rhinelawfirm.com
                            1612 Military Cutoff Rd, Suite 300
                            Wilmington, North Carolina 28403
                            Tel: (910) 772-9960
                            Fax: (910) 772-9062




                              44
